THE First National Bank of Taos brought suit against Booth on promissory notes to the amount of $4,500, or so defendant and interest. He answered admitting the notes but, by way of counterclaim, alleged the conversion, by the bank of a certain note of the Calvert Cattle Company to one S.P. Calvert, for $9,250, indorsed by the latter, which Booth claimed was so indorsed as collateral for a note of $10,000 from Calvert to him. The verdict was for defendant for $2,086, and on the judgment thereon plaintiff brings error.
The plaintiff claims that the counter claim states no cause of action. This claim seems to be sound. There is no allegation of ownership of, or other property general of special, in the note in question. This is necessity. Bakerv. Cordwell 6 Colo. 199. The defendant alleges a vast amount of evidential matter tending to show special property, but such allegations are forbidden by an elementary rule of pleading, a rule more often ignored than obeyed, but a rule. Cuenin v. Halbouer 32 Colo. 51, 74 P. 885;Mott v. Baxter, 29 Colo. 418, 68 Pc. 220. This However, may be readily corrected by amendment.
The plaintiff also claims that no conversion is alleged. This is claim is wrong. The allegation is that the plaintiff "Converted the said note * * * to its own use," Which is the proper way to allege conversion. The evidential matter alleged must be ignored in this connection, and might have been stricken out. code '21 § 78.
The plaintiff claims that no conversion was proved. The facts are apparently complicated but when analyzed are clear. There is evidence which we must take as true that *Page 125 
the plaintiff bank loaned defendant $1,000 which with renewal an increments finally constituted the $4,500 sued on; that the defendant gave the bank as collateral a $7,000 note, and also left with the bank a note of $10,000, both of which the Calvert had given him, and that Calvert agreed to give three certain notes for $9,250, each, as collateral to secure them; that at the same time the bank loaned Calvert $5,000 and he by letter directed the Saguache Bank to send the plaintiff three notes of the Calvert Cattle Company for $9,250 each, payable to him, on due in 1925, one on 1929 and one in 1930. the letter said nothing as to the purpose of the direction. There is evidence which we must take as true that of these three notes two, including the note in dispute, were to be collateral to the $10,000 and one to the $7,000 note; that the cashier received them, represented to Booth that he had received but two and kept the third, claiming it as collateral to the $5,000 note. This amounted to a conversion. It is the same as if A tells B he has not his automobile while he keeps and uses it himself.
The instruction No. 3, that the burden was on plaintiff the to prove that it held the note as collateral was wrong. The issue was on the property of the defendant in the note, not on that of the plaintiff. Evidence of the property of the plaintiff in the note was relevant and material to this issue only as it tended to show that defendant had no property in it. It should not have been pleaded and could have been proved under a general denial or a denial of defendant special property if that had been alleged in a traversable manner. Cuenin v. Halbouer, supra; Mott v. Baxtersupra; sylvis v. sylvis 11 Colo. 319 330, 17 P. 912;Payne v. Williams, 62 Colo. 86 160 P. 196 Denver vBowen 67 Colo. 315, 184 P. 357. Moreover this instruction is self-contradictory. It declares that the burden is on defendant to prove the allegations that he makes with regard to the use of the note and the amount due him by a preponderance of the evidence, and that the burden was on plaintiff to prove that it was the pledge of the same *Page 126 
note. If the defendant had the burden of proving his right to the note, and the plaintiff burden of proving its right to it, and each had the burden upon the same issue, which is impossible. This error was repeated in instruction No. 4.
It should be noted here that the evidence that plaintiff held the note as collateral was, as noted below, relevant also on the question of damages to show that the plaintiff was not a mere wrongdoer.
Instruction No. 6 was as follows: "The plaintiff has offered in evidence a part of a certain pleading in a case in the court of New Mexico between the witness Culvert and parties other than the defendant in this case. This evidence is admitted for the sole purpose of affecting the credibility of the witness S.P. Culvert and you will consider it for no other purpose whatever.
The plaintiff claims that this instruction was wrong because the evidence was proper not only to discredit Culvert but to show that Culvert could not claim the note in question from Booth, nor require him to account for it, and that therefore its retention (or conversion) by the plaintiff bank was of no damage to him on that score. We do not think that this evidence was sufficient to show that Culvert could be in no event claim the note of or compel him to account for it. It is wrong, though not irrefutable evidence to that end; but in a suit with defendant, Culvert would not be bound by it, because Booth was not a party to that record. 21 C. J. 1230; Montezuma Valley Irr. Distv. Longenbaugh 54 Colo. 391, 398, 131 pac. 262.
The evidence however, was competent for another purpose. The rule is that, while as against a mere wrongdoer a plaintiff may recover the chattel's claim value even though he has put a special property therein, yet against one with a right subject to that of plaintiff (defendant in counterclaim) he may recover only the loss which he suffers. 38 Cyc. 2088, 2089; Cramer v. Marsh, 5 Colo. App. 302,38 P. 612. It is clear, therefore, that plaintiff in the present case had a right to show that it had a claim on the note in *Page 127 
question as against Culvert even though it should be conceded or proved that defendant had a superior claim. For that purpose the pleadings mentioned in the instruction were competent, and were not re inter alios acta. Just as a junior mortgagee may introduce in evidence his note and mortgage or any judgment thereon though the senior mortgagee had nothing to do with them, so the junior pledge may do likewise. To this end the evidence was not to defeat the defendant's property in the note but to show the plaintiff's property in it subject to that to defendant, or in other words, to show that the plaintiff bank was not a mere wrongdoer. It follows that instruction No. 6 was erroneous.
The plaintiff offered in evidence the record in a suit in New Mexico by the plaintiff bank against Culvert in which it had recovered judgment against him on the $5,000 note mentioned above, with the foreclosure of the pledge of the' note in dispute. The rejection of this record was wrong for the reason that instruction No. 6 was wrong.
The plaintiff claims that the two other $9,250 notes are more than enough to secure defendant's claim of $17,000 and that therefore his damages for the conversion of the third note are nothing, or, at least, that he must, to show that he was been damaged, proved the loss or insufficiency of that collateral. It would seem that this conclusion followed from what we have already said. Since the plaintiff is not a mere wrongdoer, but claims under the original payee, the defendant can recover no more than the among of his principal claim. It therefore behooves him in order to recover the full among of the converted note, to show that the amount still due him from that source equals the collateral in dispute. But the evidence of the defendant is that the note in dispute was collateral to the $10,000 note, and that the latter was sent to the American National Bank of Alamosa for some purpose. Since there is nothing further shown, it must be presumed to be unpaid; one $9250 is insufficient to secure $10,000' the defendant has, therefore, fulfilled this requirement sufficiently to create some liability from plaintiff though the among is not clear. *Page 128 
The plaintiff requested the following instruction, numbered 3: "The court instructs the jury that though the jury may believe from the evidence that the plaintiff is guilty of converting the promissory note of the Culvert Cattle Company in the sum of $9,250 as alleged by the defendant, still if the jury further finds from the evidence and under the instructions of the court that the defendant was not the general owner of the property nor responsible to the general owner for its return, but only had a special interest therein as the pledgee of said collateral notes as security for certain notes given him by Simon P. Culvert, then he can only recovery the value of such special interest. then the jury can only give a verdict in favor of the defendant on account of such conversion for nominal damages."
If we are right in what we have said above this instruction or something equivalent should have been given.
The plaintiff requested the following, numbered 4: "The court instructs you as a matter of law that no damages can be allowed to the defendant in this case on the theory that he is answerable to Simon P. Culvert on account of the promissory note which he alleges the plaintiff converted because, is so far as Culvert is concerned, his rights therein have been finally determined in the court of a sister state have jurisdiction of the parties and the subject matter of Culvert is estopped from making any calif against the defendant Booth on account of the conversion of said promissory note."
It was rightly refused, since Booth was not a party to that suit Culvert is not necessarily precluded thereby.
Judgment reversed and new trial granted.
Mr. JUSTICE ALLEN, sitting for Mr. CHIEF JUSTICE TELLER and Mr. JUSTICE WHITFORD, concur.
on Rehearing. *Page 129